Citation Nr: 0718189	
Decision Date: 06/15/07    Archive Date: 06/26/07

DOCKET NO.  03-24 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for a left knee disability 
to include as secondary to the service-connected right knee 
disability 



REPRESENTATION

Veteran represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

J. Horrigan, Counsel



INTRODUCTION

The veteran, who is the appellant, served on active duty from 
December 1959 to December 1979.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions, dated in September 2001 and in 
December 2002, of a Department of Veterans Affairs (VA) 
Regional Office (RO).

In April 2006, the Board remanded to the claim for additional 
procedural and evidentiary development. As the requested 
development has been completed, no further action to ensure 
compliance with the remand directives is required. 
Stegall v. West, 11 Vet. App. 268 (1998)


FINDING OF FACT

A left knee disability, arthritis, was not affirmatively 
shown to have been present during service; arthritis was not 
manifest to a compensable degree within one year of 
separation from service; current arthritis, diagnosed after 
service, is unrelated to disease, injury, or event of service 
origin; and arthritis is not caused or made worse by service-
connected right knee disability.


CONCLUSION OF LAW

A left knee disability, arthritis, was not incurred in or 
aggravated by service; service connection for arthritis may 
not be presumed based on the one-year presumption for a 
chronic disease; and arthritis is not proximately due to or 
the result of service-connected right knee disability.  
38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107(b) (West 2002); 
38 C.F.R. § 3.303, 3.307, 3.309, 3.310 (2006). 




The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim. The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in April 2001, March 2002, and March 2006.  
The veteran was notified of the evidence needed to establish 
direct and secondary service connection, namely, evidence of 
current disability, evidence of an injury or disease in 
service or event in service, causing injury or disease, and 
evidence of a relationship between the current disability and 
the injury, disease, or event in service; or that the 
service-connected disability caused or aggravated the 
disability for which service connection is sought. 



The veteran was also notified that VA would obtain service 
medical records, VA records, and records of other Federal 
agencies, and that he could submit private medical records or 
authorize VA to obtain private medical records on his behalf.  
He was asked to submit evidence, which would include that in 
his possession, in support of the claim.  The notice included 
the degree of disability assignable and the general effective 
date provision for the claim, that is, the date of receipt of 
the claim.  

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim). 

To the extent that the degree of disability assignable was 
provided after the initial adjudication, the timing of the 
notice did not comply with the requirement that the notice 
must precede the adjudication.  As the claim of service 
connection is denied, no disability rating can be awarded as 
a matter of law and therefore there is no possibility of any 
prejudice to the veteran with respect to the timing error as 
to degree of disability assignable.  Sanders v. Nicholson, 
No. 06-7001 (Fed. Cir. May 16, 2007). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The veteran has been afforded three 
examinations that provided relevant clinical information and 
medical opinions.  Moreover, as there are no additional 
records to obtain, the Board concludes that no further 
assistance to the veteran in developing the facts pertinent 
to the claims is required to comply with the duty to assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The service medical records, covering the period from 1959 to 
1979, contain no complaint, finding, or history of a left 
knee injury or abnormality.  On retirement examination, the 
pertinent finding was dislocation of the right patella, which 
was described as stable and healed.

After service, in a rating decision, dated in May 1980, the 
RO granted service connection for residuals of dislocation of 
the right patella and assigned a noncompensable rating.  In a 
rating decision, dated in August 1991, the RO increased the 
rating for the right patella to 10 percent. 

Private medical records show that in April 1999 the veteran 
complained of left knee pain and swelling after his knee gave 
out while doing yard work in December 1998.  An MRI in May 
1999 revealed arthritic changes in the left knee joint. 

VA records show that in March 2000 the veteran complained 
that his left knee was suffering because of right knee pain.  
In December 2000 and in February, April and May 2001, the 
veteran complained of bilateral knee pain and the diagnosis 
was degenerative arthritis of the each knee.    

In a statement, dated in December 2001, a VA physician 
expressed the opinion that the veteran's left knee condition 
was as least as likely as not related to the 
service-connected right knee. 

On VA examination in July 2002, the veteran gave a history of 
bilateral knee pain beginning in 1960, and he denied a 
history of trauma.  The diagnosis was degenerative joint 
disease of the knees by X-ray.  In an addendum, dated in 
December 2002, the examiner expressed opinion that it was 
likely that the old right knee problem had no bearing on the 
development of the left knee condition.  

On VA examination in November 2003, the veteran said that his 
left knee pain had started 4 or 5 years earlier.  After a 
review of the record, the examiner expressed the opinion that 
the left knee degenerative joint disease was less likely than 
not related to his right knee condition as there was no 
disease entity that would transfer arthritis to the left knee 
from the right knee in a normal physiologic pattern. 

On VA examination in October 2006, the diagnosis was 
osteoarthritis of the right and left knees, the left being 
worse than the right.  The examiner stated that the veteran's 
type of knee osteoarthritis was a function of age and demand 
on the knees and he considered it likely that such would have 
developed regardless of military service.  He also expressed 
the opinion that the left knee problem was certainly not 
related to the dislocating patella of the right knee. 

Principles of Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(b).  

Where a veteran has served 90 days or more, service 
incurrence may be presumed for certain chronic diseases, 
including arthritis or degenerative joint disease, if the 
disease is manifested to a compensable degree within the year 
after service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 
3.307, 3.309.

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Secondary service connection may be granted for a disability 
that is proximately due to or the result of a service- 
connected disability.  38 C.F.R. § 3.310(a). Secondary 
service connection includes the concept of aggravation of a 
nonservice-connected disability by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  The 
provision of 38 C.F.R.§ 3.310(a) was recently amended to 
conform with Allen, but since VA has been complying with 
Allen since the decision was issued in 1995, the amendment is 
not a liberalizing change in the law and does not otherwise 
change the application of the 38 C.F.R. § 3.310.

Analysis 

On the basis of the service medical records, a left knee 
disability, arthritis, was not affirmatively shown during 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §3.303(a).  
After service, a left knee disability, arthritis, was first 
documented in 1999, 20 years after service and well beyond 
the one-year presumptive period following separation from 
service in 1979 for the manifestation of arthritis as a 
chronic disease under 38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

Also, the absence of documented complaints of left knee pain 
from 1979 to 1999 weighs against continuity of symptomatology 
under 38 C.F.R. § 3.303(b).  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (It was proper to consider the 
veteran's entire medical history, including a lengthy period 
of absence of complaints).

As for service connection based on the diagnosis of a left 
knee disability after service under 38 C.F.R. § 3.303(d), 
where as here, the determinative issue involves a question of 
medical causation, that is, medical evidence of an 
association or link between the current left knee disability 
and an established injury or event in service, competent 
medical evidence is required to substantiate the claim. 

There is no favorable medical evidence that relates the 
current left knee disability, arthritis, to an established 
injury or event in service.  Therefore, there is no factual 
basis to support the claim under 38 C.F.R. § 3.303(d). 

As for secondary service connection, that is, that the right 
knee caused or aggravated the left knee disability, the 
medical evidence consists of one VA's physician's opinion, 
which favors the claim, and several VA medical opinions, 
which weigh against the claim.  

The one VA physician, who expressed the favorable opinion, 
stated that the veteran's left knee condition was as least as 
likely as not related to the service-connected right knee, 
but did not offer a rational for the opinion or indicate that 
the entire record was reviewed. 

The VA examiners, who expressed unfavorable opinions, 
indicate that the veteran's file had been reviewed and two of 
the examiners offered a rationale to support their opinions.  
After a review of the record, one VA examiner expressed the 
opinion that it was likely that the old right knee problem 
had no bearing on the development of the left knee condition.  
After a review of the record, another VA examiner expressed 
the opinion that the left knee degenerative joint disease was 
less likely than not related to the right knee condition as 
there was no disease entity that would transfer arthritis to 
the left knee from the right knee in a normal physiologic 
pattern.  And a third VA examiner, after review of the 
record, stated that the veteran's type of knee osteoarthritis 
was a function of age and demand on the knees and he 
considered it likely that such would have developed 
regardless of military service.  He also expressed the 
opinion that the left knee problem was certainly not related 
to the dislocating patella of the right knee.

As the medical opinions against the claims were based on a 
review of the entire record and as two of the opinions 
contained a rationale for the opinion, the Board finds that 
the opinions of the VA examiners, which oppose rather than 
support the claim of secondary service connection, more 
probative of the question of whether a 


left knee disability, arthritis, first diagnosed after 
service, is related to the service-connected right knee 
disability, and the opinions outweigh the one favorable 
opinion.  The value of a physician's statement is dependent, 
in part, upon the extent to which it reflects clinical data 
or other rationale to support the opinion.  Bloom v. West, 
12 Vet. App. 185, 187 (1999).  For the above-stated reasons, 
the VA opinions against the claim of secondary service 
connection are more complete and are entitled to more weight. 

As for the veteran's own assertion that his left knee 
disability is related to his right disability, as the veteran 
is a lay person, he is not competent to offer an opinion on a 
question involving a medical diagnosis or causation as 
presented in this case.  See Espiritu v. Derwinski, 2 Vet. 
App. 495 (1992).

There is no favorable medical evidence of aggravation under 
38 C.F.R. § 3.310. 

As the Board may consider only independent medical evidence 
to support its findings, and for the reasons expressed, the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).


ORDER

Service connection for a left knee disability, arthritis, to 
include secondary service connection is denied.


_______________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


